Citation Nr: 0002817	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-03 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for left knee and leg 
condition, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for right knee and leg 
condition, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from August 1985 to May 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claims for compensable ratings for his service-
connected right knee and leg condition and left knee and leg 
condition.

The case was previously before the Board in November 1998 
when it was remanded for further evidentiary development.  By 
a rating action in August 1999 the evaluations of left knee 
and leg condition and right knee and leg condition were each 
increased to 10 percent.
 
On preliminary review of the record it is noted that the 
medical evidence in the file raises the issues of increased 
ratings for the service-connected left foot and right foot 
disabilities.  Inasmuch as those issues have not been 
adjudicated by the agency of original jurisdiction and are 
not "inextricably intertwined" with the issues currently on 
appeal, they will not be addressed herein, but are referred 
to the RO for appropriate action.  
 
FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed. 

2.  Bilateral knee and leg disabilities are each manifested 
by knee pain and inferior pole patellar tenderness which is 
consistent with patella tendinitis, with x-ray evidence of 
small suprapatellar effusion in each knee, as well as mild 
lateral patellar tilt without significant subluxation.



CONCLUSIONS OF LAW

1.  Left knee and leg disability is 10 percent disabling and 
no more, in accordance with any applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, and 
4.71a, Codes 5003, 5024, 5255, 5257, 5259, 5260, 5261, 5262 
(1999). 

2.  Right knee and leg disability is 10 percent disabling and 
no more, in accordance with any applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 and 
4.71a, Codes 5003, 5024, 5255, 5257, 5259, 5260, 5261, 5262 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records demonstrate that the veteran was 
hospitalized in October  1985 in the seventh week of his 
basic training.  At that time his chief complaint was 
bilateral knee pain, greater on the right than the left, as 
well as bilateral ankle pain.  The veteran had been on 
crutches for two weeks prior to admission.  He also 
complained of peripatellar pain, greater on the right side 
which was increased with walking, running and sitting for 
prolonged periods.  Physical examination revealed tenderness 
on the bilateral medial femoral condyles, tenderness to the 
bilateral patellofemoral trochlea, greater on the right side, 
tenderness to the right and left medial and lateral facets, 
and tenderness on palpation of both medial tibial plateaus 
and lateral tibial plateaus.  There was a positive 
apprehension sign and compression test.  The veteran had full 
active range of motion with palpable and audible crepitus in 
the patellofemoral joints.  X-rays conducted were within 
normal limits.  A bone scan revealed marked uptake within the 
inferior portions of both patellae, consistent with stress 
fractures.  Stress periosteal reaction was present at both 
medial tibial plateaus with mild stress reactions along both 
medial femoral condyles.  After approximately two months 
hospitalization, without response to conservative treatment, 
the veteran's case was referred for review by the physical 
evaluation board.  The diagnoses were: 1. Subluxating 
patellae bilaterally, existed prior to service; 2. Bilateral 
inferior pole patellae stress fractures, secondary to number 
one, aggravated by active duty; 3. Bilateral patellofemoral 
joint pain syndrome secondary to numbers 2 and 3, existed 
prior to service; 4.  Stress reactions medial tibial plateau; 
5. Stress reactions, bilateral femoral condyles; 6. Stress 
reactions, feet bilaterally, resolved.  

Also of record is a medical evaluation board report dated in 
January 1986 which reflects the following: 1. Subluxating 
patellae bilaterally, existed prior to service, and 
permanently aggravated by service,  2. Bilateral inferior 
pole patellae stress fractures, did not exist prior to 
service and was incurred while entitled to base pay and 
aggravated by active duty; 3. Bilateral patellofemoral joint 
pain syndrome existed prior to service, and permanently 
aggravated by service;  4.  Stress reactions medial tibial 
plateau, did not exist prior to service and was incurred 
entitled to base pay and aggravated by active duty; 5. Stress 
reactions, bilateral femoral condyles, did not exist prior to 
service and was incurred entitled to base pay and aggravated 
by active duty; 6. Stress reactions, feet bilaterally, did 
not exist prior to service and was incurred entitled to base 
pay and aggravated by active duty.  

Still in January 1986 the physical evaluation board found the 
veteran physically unfit for continued service.  The 
description of his disability was bilateral stress reactions 
and fractures of the lower extremities, existed prior to 
service and service aggravated.  Impairment was considered to 
be minimal.  

The report of a VA orthopedic examination conducted in July 
1986 reflects that the veteran complained of pain affecting 
the knees as well as ankles and to some extent his hips.  His 
complaints were considered not to be indicative of stress 
fracture, but rather indicative of post traumatic arthritis 
of the joints.  The joints appeared normal with normal 
configuration, and normal range of motion, both actively and 
passively.  It was recorded that the examination was 
considering post traumatic arthritis of the knees with no 
evidence of clinical findings.  X-rays conducted one day 
later revealed that both knee joints were intact, with no 
fracture or dislocation.  The impression was negative left 
and right knee.  

On VA examination conducted in May 1987 the veteran's 
symptoms included pain in both knees which was almost 
constant and interfered with daily functioning.  He also 
complained of bilateral crepitus.  Objective examination 
revealed full range of motion bilaterally, with crepitus 
throughout, as well as severe pain on direct pressure over 
each patella.  The assessment was suspect chondromalacia as 
the etiology of the pain with direct pressure over the 
patella and probably some underlying degenerative joint 
disease.  Bilateral x-rays of the knees were unremarkable.  A 
full body bone scan conducted in June 1987 disclosed no 
evidence of stress fracture.

Service connection was granted by a rating action in May 1987 
for right knee and leg condition, and left knee and leg 
condition, each evaluated as noncompensably disabling.  

VA outpatient treatment records dated in January 1995 reflect 
that the veteran was seen for complaints of intermittent 
right knee pain, without injury.  A history of stress 
fracture in service was noted.  There was no swelling, or 
tenderness and movement and motor power were normal.  The 
diagnostic impression was right knee pain.  In February 1996 
the veteran complained of bilateral knee pain, worse on the 
right.  Examination of the left knee was normal.  Slight soft 
tissue swelling was noted on the right side, with otherwise 
negative findings.  The diagnostic impression was chronic 
right knee pain.  

The report of a May 1996 orthopedic consultation reflects 
that both knees were stable, with suprapatellar crepitus.  
Drawer, Lachman's, and Mcmurray tests were negative 
bilaterally and there was no evidence of effusion.  The 
assessment was chondromalacia patella greater on the right 
than the left.  

The report of a VA examination conducted in November 1996 
reflects the veteran's history of pain in both lower 
extremities since service, greater on the right than the 
left, which he felt was increased with weather changes and 
activity.  Additionally he reported right leg giving way and 
pain on negotiating stairs.  On objective examination the 
veteran ambulated with a slightly antalgic gait favoring the 
left leg.  The right knee had no evidence of effusion.  The 
veteran was tender to palpation over right patellofemoral 
joint as well as the medial and lateral joint lines.  He also 
had mild tenderness to palpation of the left patellofemoral 
joint and was diffusely tender over the medial and lateral 
joint lines.  Range of motion was zero to 125 degrees, 
bilaterally and both knees were stable to varus and valgus 
stress.  Bilateral x-rays of the hips, and femurs, as well as 
x-rays of the tibias and fibulas, without the knees 
visualized, all revealed no abnormalities.  The examiner's 
impression was status post apparently multiple stress 
fractures, and bilateral patellofemoral syndrome.  

VA outpatient treatment records show that when the veteran 
was seen in January 1997 he had injured his right knee in a 
fall.  Findings included a little pain with no swelling, 
tenderness, limitation of motion, or weakness.  In March 1997 
he complained of bilateral knee pain.  The examiner noted 
tenderness all over the medial femoral condyle and proximal 
tibial plateaus, bilaterally.  When the veteran was seen in 
August 1997 for bilateral knee pain, symptoms were worse on 
the right.  The impression at that time was degenerative 
joint disease, plica right knee, rule out cartilage tear.  
The veteran continued to be seen for bilateral knee pain.  In 
April 1998 right knee giving way was also noted.  

In August 1998 the veteran underwent arthroscopic surgery of 
the right knee with debridement of the medial plica.  
Findings were normal with the exception of a moderately well 
developed medial plica originating a little lower or more 
distally on the medial wall, but then extended into the 
anteromedial joint completely obscuring the anterior horn of 
the medial meniscus and densely adherent to it near its 
anteriormost extension.  This was considered to be a possible 
explanation for the veteran's complaints of giving way and 
occasional sharp pain in the knee on bending or squatting.  
Limited medial lateral and anterolateral meniscectomy was 
accomplished.  The plica was removed.

When the veteran was seen in February 1999 for follow up post 
arthroscopic surgery, it was recorded that his symptoms were 
the same as before surgery, but not as acute.  The veteran 
was unable to squat secondary to pain.  The impression was 
status post surgical stiffness.  

On VA examination conducted in May 1999 the examiner noted 
that she had reviewed the claims folder prior to evaluation 
of the veteran.  The veteran gave a history of continued pain 
in the knees, greater on the right than the left since 
service.  At the time of examination he reportedly was unable 
to kneel, squat, or bend his right knee as well as he had 
done prior to his surgery in August 1998.  Pain continued.  
Physical examination revealed that the knees were very tender 
over the inferior pole of the patella on the right, more than 
the left.  He had increased pain with resisted extension.  
There was mild tenderness along the medial tibial plateau on 
the right more than the left, and a positive Mcmurray sign on 
the right.  Passive range of motion was zero to 135 degrees 
bilaterally.  However, active range of motion was only to 
110 degrees on the right, limited by pain.  The impression 
was status post stress fracture confirmed by the claims file.  
The stress fractures were present in the inferior pole of the 
patella by radiographs and possibly in the medial tibial 
plateau.  Currently the veteran had findings of knee pain and 
inferior pole patellar tenderness on the right, more than the 
left, which is consistent with patella tendinitis.  Chronic 
patella tendinitis due to his previous stress fracture is 
consistent with his chronic pain.  This is also known as 
Sinding Larsen-Johannson syndrome.  Currently the above 
problems are not interfering with the veteran's daily 
activities, but the examiner recorded that the problems will 
interfere with his ability to squat, lift heavy objects with 
bending of his knees, and kneel for any prolonged period.  
The pain in the anterior aspect of his knees will be subject 
to flares and pain, at which time his ability to continue 
working will be diminished with earlier fatigability, 
increased pain, and difficulty completing tasks during the 
times of flares.  Also his flares may require him to take 
medication.  Bilateral knee x-rays related small 
suprapatellar effusion in each knee, as well as mild lateral 
patellar tilt without significant subluxation.  There was no 
joint space narrowing or significant arthritic change in 
either knee.   

Legal Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.  Under 38 C.F.R. § 4.3 any reasonable 
doubt regarding the current level of the veteran's disability 
must be resolved in his favor.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.

The veteran's disabilities are currently evaluated pursuant 
to Diagnostic Code 5024 pertaining to tenosynovitis, which is 
rated on the basis of limitation of motion of affected parts 
by analogy to the provisions of Diagnostic Code 5003 
pertaining to degenerative arthritis.

Under Code 5003 degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is provided where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups; a 20 percent evaluation is provided where there 
is x-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups, with occasional incapacitating 
exacerbations.

The evaluation of limitation of motion in the leg is governed 
by the provisions of Diagnostic Codes 5260, and 5261.  
Diagnostic Code 5260 provides a 30 percent rating where the 
evidence demonstrates flexion limited to 15 degrees, and a 
20 percent rating is for assignment where flexion is limited 
to 30 degrees.  Limitation of flexion to 45 degrees warrants 
a 10 percent rating, and flexion limited to 60 degrees is 
rated as noncompensably disabling.  Under Diagnostic Code 
5261 limitation of leg extension to 45 degrees warrants a 
50 percent evaluation.  A 40 percent rating is assigned for 
extension limited to 30 degrees, and a 30 percent evaluation 
is for assignment, where extension is limited to 20 degrees.  
Extension limited to 15 degrees is rated as 20 percent 
disabling and a 10 percent rating is assigned where extension 
is limited to 10 degrees.  A noncompensable evaluation is for 
assignment where extension is limited to 5 degrees.  The 
current medical evidence does not reflect the criteria for a 
compensable rating for either the right or the left knee and 
leg disability, based on limitation of leg motion.  Similarly 
in the absence of significant radiographic evidence of 
arthritis affecting either knee, the minimum compensable 
ratings provided under Code 5003 are not for application.  

Also for consideration are the provisions of Diagnostic Code 
5257 which govern the evaluation of other knee impairment 
including recurrent subluxation or lateral instability.  A 
maximum 30 percent evaluation is provided where impairment is 
severe.  Moderate impairment warrants a 20 percent rating 
under Code 5257, and a 10 percent evaluation is for 
assignment where impairment is slight.  In this instance, the 
record reflects that there is no significant evidence of even 
slight subluxation.  Accordingly, a compensable rating is not 
warranted for either the left or right lower extremity under 
Code 5257.

Additional criteria for a higher evaluation for leg 
disability are found under the provisions of Diagnostic Code 
5255 pertaining to impairment of the femur, and Diagnostic 
Code 5262 pertaining to impairment, of the tibia and fibula.  
In the absence of any evidence of fracture or malunion of the 
femur, or malunion or non union of the tibia and fibula, the 
criteria for a compensable rating under these codes are not 
reflected in the record.  

The most recent VA examiner concluded that the veteran's 
service-connected knee and leg disabilities were not 
currently affecting his ability for daily functioning, but 
opined that prolonged activity and flare ups would likely 
result in increased disability.  This medical opinion 
regarding increased pain and fatigability, considered likely 
to result from flare-ups, and on prolonged use, is adequately 
reflected in the current 10 percent rating assigned for each 
knee and leg condition in accordance with the requirements of 
38 C.F.R. §§ 4.40, 4.45, 4.59. 

Alternatively, the veteran right knee pain and tenderness 
could be evaluated as 10 percent disabling under the 
provisions of Diagnostic Code 5259 pertaining to cartilage, 
semilunar, removal of, symptomatic.  However, no additional 
evaluation is warranted for those same symptoms under each of 
the two separate schedular provisions.  Congress has directed 
that the rating schedule may not be employed as a vehicle for 
compensating a claimant twice, or more, for the same 
symptomatology; which would result in overcompensation for 
the actual impairment of earning capacity.  Brady v. Brown, 4 
Vet.App. 203, 206 (1993).  The evaluation of the same 
manifestation under multiple diagnoses is not contemplated by 
the regulatory provisions, which state that such "pyramiding" 
is to be avoided.  38 C.F.R. § 4.14 (1999).  The critical 
element for evaluation under multiple codes is that none of 
the symptomatology of one condition is duplicative of, or 
overlapping with the symptomatology of the other condition. 
Esteban v. Brown, 6 Vet.App. 259 (1994); see also VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 
(Aug. 14, 1998).

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disabilities in his favor.  
However, the evidence does not create a reasonable doubt 
regarding the current level of these disabilities.  The 
medical evidence does not reflect the presence of more severe 
symptomatology such as would warrant a higher evaluation.  
Accordingly, it is determined that the preponderance of the 
evidence is against assignment of an increased disability 
rating for the veteran's service-connected knee and leg 
disabilities on any basis.


ORDER

A rating greater than 10 percent for left knee and leg 
disability is denied.  

A rating greater than 10 percent for right knee and leg 
disability is denied.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 
 

